Citation Nr: 0939077	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  07-32 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for tinnitus.  

2.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for bilateral hearing loss.  

3.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for a lumbar spine disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The Veteran had active service from January 1953 to January 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The Board notes that in the July 2007 statement of the case, 
the RO appears to have implicitly reopened the Veteran's 
claims and denied them on the merits.  However, prior to 
consideration of the Veteran's claims on the merits, the 
Board is required to consider the issue of finality, see 
38 U.S.C.A. §§ 7104(b), 5108; see also Barnett v. Brown, 8 
Vet. App. 1 (1995), and as such, the issues have been 
characterized as shown on the first page of this decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran's application to reopen his claims of entitlement 
to service connection for a lumbar spine disorder, bilateral 
hearing loss, and tinnitus must be remanded in order to 
provide him with proper notice under the Veterans Claims 
Assistance Act of 2000 (VCAA) and to further develop such 
claims.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements in regard to new and material 
evidence claims require VA to send a specific notice letter 
to the claimant that: (1) notifies him or her of the evidence 
and information necessary to reopen the claim (i.e., 
describes what is meant by new and material evidence); (2) 
identifies what specific evidence is required to substantiate 
the element or elements needed for service connection that 
were found insufficient in the prior denial on the merits; 
and (3) provides general VCAA notice for the underlying 
service connection claim.  

In the instant case, the Veteran was provided with a letter 
in December 2006 that advised him that his claim of 
entitlement to service connection for tinnitus was previously 
denied in a July 1988 decision and his claims of entitlement 
to service connection for hearing loss and a back condition 
were previously denied in an August 1991 decision.  The Board 
observes that the decision dates are incorrect.  It appears 
that the letter referenced the date of the Veteran's claims 
for such disorders rather than the decision dates.  In this 
regard, the Board notes that the Veteran's claim of 
entitlement to service connection for tinnitus was previously 
denied in a rating decision issued in February 1989 and his 
claims of entitlement to service connection for hearing loss 
and a back condition were previously denied in a rating 
decision issued in October 1991.  Additionally, while the 
December 2006 letter provided the proper definition of new 
and material evidence and informed the Veteran of the 
elements necessary to substantiate his underlying service 
connection claims, such did not adequately explain the basis 
for the prior final denials.

In this respect, the Board observes that the December 2006 
letter informed the Veteran that his claims were previously 
denied "because there are not service medical records 
available, only an SGO report for tonsillitis.  No additional 
evidence to support your claim[s], in the form of [b]uddy 
statements or other evidence was presented at that time.  
Therefore, the evidence you submit must relate to this 
fact."  The Board finds this statement to be confusing and 
nonresponsive to the Kent element that requires VA to 
identify what specific evidence is required to substantiate 
the element or elements needed for service connection that 
were found insufficient in the prior denial on the merits.

With regard to the Veteran's claim of entitlement to service 
connection for tinnitus, such was denied in a February 1989 
rating decision on the basis that, while there were no 
service treatment records available, his separation 
examination was negative for tinnitus.  As such, it appears 
that the Veteran's claim was denied on the basis that there 
was no evidence of tinnitus during service or evidence 
demonstrating that tinnitus was incurred in or aggravated by 
the Veteran's military service.

Pertinent to the Veteran's claims of entitlement to service 
connection for bilateral hearing loss and a lumbar spine 
disorder, such were denied in an October 1991 rating decision 
on the basis that while there were no service treatment 
records available, his separation examination showed normal 
hearing and no evidence of any back injury.  As such, the RO 
determined that the evidence of record failed to establish 
in-service incurrence or aggravation of bilateral hearing 
loss or a back injury.  Additionally, the RO noted that there 
was no documentation of a compensable sensorineural hearing 
loss or arthritic process of the spine within one year 
following the Veteran's separation from service.  

Moreover, after the December 2006 letter was sent to the 
Veteran and after his claims were adjudicated in the February 
2007 rating decision, he indicated in his March 2007 notice 
of disagreement that he cannot read well and "never 
understood the letters from VA and what I needed to do," but 
he had since obtained representation in order to assist him.  
Therefore, on remand, the Veteran and his representative 
should be provided with a VCAA letter that clearly explains 
what specific evidence is required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denials on the merits, as 
discussed in the preceding paragraphs.

The Board notes that the definition of new and material 
evidence as set forth in 38 C.F.R. § 3.156(a) has been 
amended, effective August 29, 2001.  See 66 Fed. Reg. 45,620 
(August 29, 2001).  As the Veteran filed his application to 
reopen his claims of entitlement to service connection for 
tinnitus, bilateral hearing loss, and a lumbar spine disorder 
in November 2006, the definition of new and material evidence 
effective August 29, 2001, found at 38 C.F.R. § 3.156(a), 
applies in this case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

The Board observes that, while the December 2006 VCAA letter 
informed the Veteran of the proper definition of new and 
material evidence, the RO adjudicated his claims in the 
February 2007 rating decision under the old new and material 
evidence standard.  Specifically, the RO determined that new 
and material evidence had not been received and indicated 
that such was defined as evidence not previously submitted 
and which bears directly and substantially upon the claim, 
cannot be cumulative or redundant, and must by itself or in 
connection with other previously submitted evidence be 
significant enough to warrant reconsideration of the claim.  
See, e.g., 38 C.F.R. § 3.156(a) (2001).  Therefore, on 
remand, the Veteran's claims to reopen should be 
readjudicated under the proper standard governing new and 
material evidence as applicable in this case.  

Additionally, it appears that some of the Veteran's service 
treatment records are missing or lost.  In cases where the 
Veteran's service treatment records are unavailable through 
no fault of the claimant, there is a heightened obligation to 
assist the claimant in the development of his or her case.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

In this regard, the Board observes that only the Veteran's 
separation examination and a Surgeon General Office's record 
reflecting treatment for tonsillitis are of record.  The 
Veteran, however, reported treatment at the Army Hospital at 
Fort Hood, Texas, in fall of 1953.  While the RO requested 
sick and morning reports for "56 Division," where the 
Veteran indicated that he was assigned at such time, there is 
no indication that the Army Hospital at Fort Hood, Texas, was 
contacted and requested to provide any clinical records 
regarding the Veteran for such time period.  Therefore, while 
on remand, an attempt should be made to obtain any available 
outpatient and/or inpatient treatment records from the Army 
Hospital at Fort Hood, Texas.

Moreover, the Veteran should be advised that he may submit 
statements from his fellow servicemembers, friends, or family 
who may offer lay testimony regarding his in-service and 
post-service complaints regarding tinnitus, bilateral hearing 
loss, and lumbar spine disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran and his representative 
should be provided proper VCAA notice in 
accordance with Kent, supra.  The VCAA 
notice should advise the Veteran of the 
evidence and information necessary to 
reopen his claims of entitlement to 
service connection for tinnitus, bilateral 
hearing loss, and a lumbar spine disorder 
(i.e., the definition of new and material 
evidence under the standard in effect as 
of August 29, 2001); (2) identifies what 
specific evidence is required to 
substantiate the element or elements 
needed for service connection that were 
found insufficient in the prior denials, 
as discussed above, and (3) provides 
general VCAA notice for the underlying 
service connection claim.  The letter 
should also advise the Veteran and his 
representative that he may submit 
statements from his fellow servicemembers, 
friends, or family who may offer lay 
testimony regarding his in-service and 
post-service complaints pertaining to 
tinnitus, bilateral hearing loss, and 
lumbar spine disorder.

2.  Obtain any available inpatient and/or 
outpatient treatment records from the Army 
Hospital at Fort Hood, Texas, for the fall 
of 1953.  Any records obtained should be 
associated with the claims file.  If any 
records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.    

3.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claims to reopen 
should be readjudicated under the 
appropriate standard governing new and 
material evidence, i.e., 38 C.F.R. 
§ 3.156(a) effective August 29, 2001, 
based on the entirety of the evidence, to 
include consideration of the Veteran's 
statements regarding his in-service noise 
exposure and heavy lifting as well as any 
additional lay statements received.  If 
the claims remain denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



